DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the limitation “absorbing/adsorbing water” is indefinite because it is unclear to determine whether the symbol “/” refers to “or”, “and”, or both. In addition, in order to apply prior art in the rejection below, the Examiner interprets said symbol as to be “or”. 
Furthermore, claims 13-17 are also rejected because they depend on claim 11.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5, 7-12 and 19 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai et al (Pub. No.: US 2008/0257037 hereinafter mentioned “Isogai”).

As per claim 1, Isogai discloses:
A humidity sensor device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a substrate (Figs. 1-3, see the semiconductor substrate 30 made of silicon. Also see [0029]); and
a pair of interdigitated electrodes (Figs. 1-3, see any of the pair of electrodes 10a, 10b, 20a, 20b that are interleaved with each other. Also see [0029]) formed over the substrate (Figs. 1-3, see the semiconductor substrate 30 made of silicon. Also see [0029]). 

As per claim 2, Isogai discloses the humidity sensor device of claim 1 as described above.
Isogai further discloses: 
wherein the substrate is one of a semiconductor bulk substrate, an insulating substrate, and a semiconductor microcircuit (Figs. 1-3, see the semiconductor substrate 30 made of silicon. Also see [0029]).

As per claim 3, Isogai discloses the humidity sensor device of claim 2 as described above.
Isogai further discloses:  
an inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]) formed on the semiconductor bulk substrate or the semiconductor microcircuit (Fig. 1, see the semiconductor substrate 30 made of silicon that is a semiconductor. Also see [0029]).

As per claim 5,  Isogai discloses the humidity sensor device of claim 3 as described above.
Isogai further discloses:  
wherein the inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]) is made of or includes a nitride material (Fig. 2, see protection film 50 made of SiN or Silicon Nitride. Also see [0030] and [0003]).

As per claim 7,  Isogai discloses the humidity sensor device of claim 3 as described above.
Isogai further discloses:  
wherein the interdigitated electrodes (Figs. 1-2, see any of the pair of electrodes 10a, 10b, that that are interleaved with each other. Also see [0029]) are arranged in a same horizontal plane parallel to the inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]).

As per claim 8,  Isogai discloses the humidity sensor device of claim 3 as described above.
Isogai further discloses:  
a sensing circuit configured to measure at least one of a resistance of the inorganic dielectric layer, an impedance of the inorganic dielectric layer, a capacity of a capacitor formed by the pair of interdigitated electrodes (Figs. 1-2, see any of the pair of electrodes 10a, 10b, that that are interleaved with each other. Also see [0029]) and the inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]), and a current flowing through the inorganic dielectric layer (see [0032]-[0033] and/or [0047]).

As per claim 9, Isogai discloses:
(See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
providing a substrate (Figs. 1-3, see the semiconductor substrate 30 made of silicon. Also see [0029]); and
forming a pair of interdigitated electrodes (Figs. 1-3, see any of the pair of electrodes 10a, 10b, 20a, 20b that are interleaved with each other. Also see [0029]) over the substrate (Fig. 1, see the semiconductor substrate 30 made of silicon. Also see [0029]).

As per claim 10, Isogai discloses the method of claim 9 as described above.
Isogai further discloses: 
wherein the substrate is one of a semiconductor bulk substrate, an insulating substrate, and a semiconductor microcircuit (Figs. 1-3, see the semiconductor substrate 30 made of silicon. Also see [0029]).

As per claim 11, Isogai discloses the method of claim 10 as described above.
Isogai further discloses: 
an inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]) on the semiconductor bulk substrate or the semiconductor microcircuit (Figs. 1-3, see the semiconductor substrate 30 made of silicon that is a semiconductor. Also see [0029]) for absorbing/adsorbing water (see [0030] and/or [0042]).

As per claim 12, Isogai discloses the method of claim 11 as described above.
Isogai further discloses: 
an adhesion layer on the inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]), the pair of interdigitated electrodes (Figs. 1-3, see any of the pair of electrodes 10a, 10b, 20a, 20b that are interleaved with each other. Also see [0029]) are formed on the adhesion layer (the layer adding or sticking any of the pair electrodes 10a, 10b, 20a, 20b to the humidity sensitive film 60. Also see [0029]).

As per claim 19, Isogai discloses the method of claim 11 as described above.
Isogai further discloses:  
wherein the inorganic dielectric layer (Fig. 2, see the humidity sensitive film 60. Also see [0031]-[0032]) is made of or includes a nitride material (Fig. 2, see protection film 50 made of SiN or Silicon Nitride. Also see [0030] and [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 4 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of CHEN et al (Pub. No.: US 2017/0248536hereinafter mentioned as “Chen”).

As per claim 4, Isogai discloses the humidity sensor device of claim 3 as described above but does not explicitly disclose:  
the semiconductor bulk substrate is made of or includes silicon.
However, Chen further discloses:
wherein the semiconductor bulk substrate is made of or includes silicon (see [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the semiconductor bulk substrate is made of or includes silicon” disclosed by Chen into Isogai, with the motivation and expected benefit related to improving the sensor and measurements by providing higher test sensitivity, and measuring on-chip pressure and/or temperature to improve accuracy of humidity (Chen, Paragraph [0008]).
while the various combinations and configurations, which are preferred, other combinations and configurations, including more, less or only a single element, are also within the spirit and scope of the invention” (Isogai, Paragraph [0077]).

As per claim 18, Isogai discloses the method of claim 10 as described above but does not explicitly disclose:  
the semiconductor bulk substrate is made of or includes silicon.
However, Chen further discloses:
wherein the semiconductor bulk substrate is made of or includes silicon (see [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the semiconductor bulk substrate is made of or includes silicon” disclosed by Chen into Isogai, with the motivation and expected benefit related to improving the sensor and measurements by providing higher test sensitivity, and measuring on-chip pressure and/or temperature to improve accuracy of humidity (Chen, Paragraph [0008]).
Furthermore, Isogai states that “while the various combinations and configurations, which are preferred, other combinations and configurations, including more, less or only a single element, are also within the spirit and scope of the invention” (Isogai, Paragraph [0077]).

5.	Claim(s) 6 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of Tanida (Pub. No.: US 2006/0055503 hereinafter mentioned as “Tanida”).

As per claim 6, Isogai discloses the humidity sensor device of claim 3 as described above.
Isogai discloses the interdigitated electrodes but does not explicitly disclose that it is made of or includes a noble metal.
However, Tanida further discloses:
wherein the interdigitated electrodes (Fig. 1A, see the electrodes 31, 32. Also see [0048]) are made of or include a noble metal (see [0014]).
interdigitated electrodes being “made of or includes a noble metal” disclosed by Tanida into Isogai, with the motivation and expected benefit related to improving the sensor and measurements by improving the corrosion preventing property (Chen, Paragraph [0048]), thus, further improving the sensor humidity sensitivity (Chen, Paragraph [0019]).
Furthermore, Isogai states that “while the various combinations and configurations, which are preferred, other combinations and configurations, including more, less or only a single element, are also within the spirit and scope of the invention” (Isogai, Paragraph [0077]).

As per claim 20, Isogai discloses the method of claim 9 as described above.
Isogai discloses the interdigitated electrodes but does not explicitly disclose that it is made of or includes a noble metal.
However, Tanida further discloses:
wherein the interdigitated electrodes (Fig. 1A, see the electrodes 31, 32. Also see [0048]) are made of or include a noble metal (see [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the interdigitated electrodes being “made of or includes a noble metal” disclosed by Tanida into Isogai, with the motivation and expected benefit related to improving the sensor and measurements by improving the corrosion preventing property (Chen, Paragraph [0048]), thus, further improving the sensor humidity sensitivity (Chen, Paragraph [0019]).
Furthermore, Isogai states that “while the various combinations and configurations, which are preferred, other combinations and configurations, including more, less or only a single element, are also within the spirit and scope of the invention” (Isogai, Paragraph [0077]).

Allowable Subject Matter
6. 	Claim(s) 13-17 if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if further rewritten in independent 

7. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein forming the pair of interdigitated electrodes includes: 
forming an electrode layer over the inorganic dielectric layer; and 
forming a photoresist layer over the electrode layer. 

	Claim(s) 14-17 depend and also further limit claim 13, therefore, they would also be allowable.

8.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867